Citation Nr: 0823445	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for major depression and 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Agnes Wladyka, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active military service from October 1959 
to January 1962.  The appellant was not involved in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  

3.  Major depression was not shown during service.  It was 
first shown years post-service and has never been associated 
with service by any competent medical evidence.


CONCLUSION OF LAW

Neither major depression nor PTSD was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Examinations have been conducted.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  Letters of July 2004, 
December 2004, and March 2006 provided pertinent notice and 
development information as to the issues under review.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  

The Board notes that the veteran submitted additional 
evidence subsequent to the issuance of a June 2007 
supplemental statement of the case (SSOC) without a waiver of 
consideration by the RO; specifically, a March 2008 PTSD 
questionnaire.  This information is, for the most, identical 
to statements provided in a March 2005 PTSD questionnaire.  
As this evidence is duplicative in nature, the Board will not 
cause additional delay in the adjudication of the case by 
remanding it back to the RO for review.  

Also, subsequent to the issuance of the June 2007 SSOC, a 
formal finding of unavailability of records was issued by the 
RO in December 2007.  While the veteran did not receive 
actual notice of the December 2007 memorandum, he was 
notified of the contents of the pertinent findings that are 
reported in this document.  The RO clearly notified the 
veteran in the SSOC that his stressors had not been verified 
by military agencies mentioned in the December 2007 
memorandum.  The Board does not find that the veteran is 
unduly prejudiced and therefore, the Board will not delay 
adjudication of the case, in order to list this memorandum in 
an additional SSOC.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



Law and regulations pertaining to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

Entitlement to service connection for major depression and 
PTSD

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, his daughter's 
statements; service medical and personnel records; VA medical 
records; private medial records; Social Security 
Administration (SSA) records; and information from the Center 
for Unit Records and Research (CURR). 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains diagnoses of PTSD.  In a February 2005 
statement a private psychiatrist diagnosed PTSD secondary to 
his military experiences.  The veteran also underwent VA 
examination in January 2005.  Based on the veteran's reported 
history, PTSD was diagnosed.  

Initially it is noted that the veteran has not alleged that 
he engaged in combat and, therefore, that he had no combat-
related stressors during his service.  In a case where the 
veteran did not serve in combat, the Board may not grant 
service connection for PTSD without independently verifiable 
evidence of the in-service occurrence of the claimed 
stressors.  The veteran reported stressors that included 
seeing a person's head crushed by a tank turret and 
experiencing racism.  

While the record contains diagnoses of PTSD, it appears that 
these diagnoses are based on the veteran's history.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Even assuming that the 
examiners based their opinions on medically sufficient 
stressors, they still must be proven by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).  

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the veteran.  The RO 
sent PTSD questionnaires to the veteran requesting that he 
provide specific details of his stressors.  The RO also 
requested verification of the veteran's stressors from CURR.  

In a December 2007 memorandum on unavailability of records, 
it was noted that CURR in coordination with the US Army 
Combat Readiness Center were unable to locate any unit 
records or morning reports.  It was noted that the records 
only dated back to 1974.  The memorandum also noted that it 
was unable obtain records of the alleged incident from the 
Ft. Hood military police department despite two attempts.  It 
was further noted that the information provided by the 
veteran was insufficient to send to the U.S. Army and Joint 
Services Records Research Center (JSRRC) or to allow 
meaningful research of Marine Corps or National Archive and 
Records Administration records.   

It appears that all of the veteran's own statements within 
the record regarding the occurrence of the stressors are 
unverifiable or lack significant detail so that they are not 
subject to verification.  He is unable to provide a full name 
of someone he characterized as a close friend.  Further, the 
veteran has not provided any other objective evidence to 
substantiate his claimed stressors.  Additionally, the 
veteran's service personnel records and service medical 
records are also unremarkable.  Because of this lack of 
detail and vague statements, the Board finds the veteran's 
statements are not credible in view of the inability to 
otherwise corroborate the claimed stressors.  

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c) (2).

As to the major depression, there is no indication of the 
pathology in the service medical records.  Evidence first 
shows treatment of psychiatric pathology many years after 
separation from service.  While the record does contain 
diagnoses of major depression, there has been no competent 
medical opinion offered that this disorder is in any way 
related to service.  The opinion on file relating the 
pathology to service relies on a history that is not 
otherwise confirmed or verified.  Thus it appears to be based 
on a faulty premise.  Significantly, the report of a 
physician who had treated him since 1985 noted a post-service 
mugging and other events, but makes no mention of the 
veteran's psychiatric impairment having any relationship to 
service.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for major depression and PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


